Case 3:16-cr-00516-JJZ Document 1652 Filed 03/17/21                   Page 1 of 2 PageID 16626




                            lN THE U !TED STATES DISTR1CT COURT
                            FOR T HE NORTHERN DI STRICT OF TEXAS


       United States of America,                      Case    o. 3: I 6 CR 5 16-13

                                    Plaintiff,        SENTENCING ORDER
                     -vs-                             RE: MANDATORY AND STANDARD
                                                      CO DITIO S OF SUPERVISED RELEASE
      Shawn Mark Henry (13),
                                                       J UDGE JACK ZOUHARY
                                   Defendant.


                                           STANDARD CONDITIONS

            While on Supervised Release Defendant shall not commit another federal, state, or local

      crime, shall not illegally possess a controlled substance, and shall comply w ith the standard

       conditions that have been adopted by this Court, and shall comply with the following additional

       conditions:


            DNA Collection
            Defendant shall cooperate in the collection of DNA as directed by the U.S . Pretrial Services
            & Probation Officer.


            Firearms and Dangerous Weapons
            Defendant shall not possess a firearm, destruction device, or any dangerous weapon.


            Mandatory Drug Testing Suspended
            T he mandatory drug testing condition is suspended, based on the court's determination that
            Defendant poses a low risk of future substance abuse.
Case 3:16-cr-00516-JJZ Document 1652 Filed 03/17/21                Page 2 of 2 PageID 16627




           I have reviewed and understand the above conditions as part of my sentcn


           Date:




                                                      Attorney


           IT IS SO ORDERED.
